Citation Nr: 0021084	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-05 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the RO that 
denied an application to reopen a claim of service connection 
for PTSD.

This case was previously before the Board in November 1997.  
The Board determined that new and material evidence had been 
received to reopen the claim of service connection for PTSD, 
and remanded the matter to the RO for further development.  
The case was thereafter returned to the Board in June 2000.


FINDINGS OF FACT

1.  The veteran has PTSD.

2.  The veteran has alleged exposure to severe in-service 
stressors, to include enemy attacks on the bases where he was 
assigned in Vietnam.

3.  Evidence has been received from the service department 
which shows that the veteran was assigned to the Headquarters 
and Headquarters Battery (HHB) of the 4th Battalion, 60th 
Artillery, from July to December 1969.  Evidence has also 
been received to show that the HHB was located at Camp 
Radcliff, An Khe, in 1969, and that it was subject to attack 
on at least one occasion during the period that the veteran 
was there assigned.

4.  Medical evidence has been received which relates the 
diagnosis of PTSD to the veteran's reported stressor.



CONCLUSION OF LAW

The veteran has PTSD which was incurred as a result of active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD attributable to severe 
stressors he experienced in service while stationed in 
Vietnam.  He says that, during his assignment as a cook to 
artillery units located at Bong Son and An Khe, his unit was 
subject to frequent attacks involving, among other things, 
mortars and rockets.  He also alleges stressors involving 
night patrols; an enemy rocket striking a base ammunition 
dump; and an incident in which a bomb went off in a mess hall 
kitchen, causing severe damage to the building.

A grant service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999), (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between current symptoms and an in-service stressor.  See 
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).
 
In the present case, the Board finds that the evidence 
supports the conclusion that the veteran has PTSD.  Although 
the record contains a VA treatment report, dated in October 
1994, reflecting a diagnostic impression of "anxiety with 
obsessive-compulsive features," the vast majority of the 
available evidence, including the results of VA psychological 
testing in August 1995, and the reports of VA psychiatric 
examinations, conducted in July 1995 and December 1999, 
indicates that the veteran has PTSD.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question of 
current diagnosis.  38 C.F.R. § 3.102 (1999).

As for whether evidence sufficient to corroborate the 
veteran's in-service stressors has been received, the Board 
notes that service department records show that he served in 
the Republic of Vietnam from February 1969 to February 1970.  
The records further show that he served with Battery A, 6th 
Battalion, 84th Artillery, from March to July 17, 1969, and 
that he served with the HHB of the 4th Battalion, 60th 
Artillery, from July 18 to December 25, 1969.  His military 
occupational specialty was cook.  His awards and decorations 
included the National Defense Service Medal, the Vietnam 
Service Medal, and two overseas bars.  He also received 
Marksman and Expert Badges for the M-14 and M-16 rifles, 
respectively.

Both the RO and the veteran obtained from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
copies of documents entitled "Operational Report - Lessons 
Learned" (OR-LL).  The RO obtained OR-LLs for the 41st 
Artillery Group (the higher headquarters for the 6th 
Battalion, 84th Artillery) for the period May to July 1969, 
and for the 4th Battalion, 60th Artillery, for the period July 
to October 1969.  The veteran obtained OR-LLs for the HHB of 
the 4th Battalion, 60th Artillery, for the period February to 
July 1969.

The foregoing records show that these units were subject to 
mortar attacks and small arms fire during the time of the 
veteran's Vietnam tour.  See November 1, 1999, letter from 
USASCRUR.  The records specifically show that the HHB of the 
4th Battalion, 60th Artillery, was located at Camp Radcliff, 
An Khe (at least in April, July, and October 1969), and that 
on July 19, 1969, Camp Radcliff went on Red Alert after seven 
satched charges were set in a class I supply yard, causing 
damage to two buildings, five open storage areas, and 
supplies.  (The available records show that there were 
engagements with the enemy at Camp Radcliff on a number of 
other occasions, including May 28, June 6, June 9, June 12, 
July 1, and July 4, 1969.  In fact, Camp Radcliff, An Khe, 
had its petroleum, oil, and lubricants (POL) dump blown-up by 
an unknown size force on June 6, 1969.  However, it appears 
from the available records that these events occurred before 
July 18, 1969, when the veteran was first assigned there.)

In light of the foregoing, the Board finds that the available 
OR-LLs support the veteran's allegation that he witnessed 
enemy attacks during service.  Inasmuch as his allegations in 
that regard are supported by corroborating evidence, and 
there is medical evidence of record which reflects that he 
has PTSD, and which relates the diagnosis to his reported 
stressor, the Board finds that the legal criteria for an 
award of service connection for PTSD have been met.  The 
appeal is therefore granted.


ORDER

Service connection for PTSD is granted.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

